Citation Nr: 0020056	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-12 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for manic-depressive 
(bipolar) disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1958 to 
September 1962.

The current appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for PTSD and manic depression.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) in June 
2000, a transcript of which has been associated with the 
claims file.

The issue of entitlement to service connection for a manic 
depressive disorder is addressed in the remand portion of 
this decision.


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show the veteran denied a history 
of any psychiatric symptomatology when he completed the 
report of medical history portion of the November 1958 
enlistment examination.  The November 1958 report of general 
medical examination for enlistment shows a normal psychiatric 
evaluation.  

Interim dated service medical records are negative for any 
evidence or findings of a psychiatric disorder.  The August 
1962 report of general medical examination for release from 
active duty shows a normal psychiatric evaluation.  The 
veteran admitted to a history of frequent trouble sleeping 
when he completed the medical history portion of a June 1963 
reserve quadrennial examination.  The June 1963 reserve 
quadrennial examination report shows a normal psychiatric 
evaluation.

An undated VA hospital summary shows the veteran was 
diagnosed with alcohol dependence, bipolar disorder, and 
Clonopin dependence.

On file are treatment reports referable to private inpatient 
psychiatric care in March 1990.  The veteran was found to 
have a manic thought disorder.  Associated treatment reports 
show depression in 1990 and 1991.

A November 1996 letter from JM, MD, a private psychiatrist, 
shows she identified herself as in charge of the veteran's 
treatment at a private medical facility.  She diagnosed the 
veteran with Axis I diagnoses of bipolar disorder, severe 
depressed episode with psychosis, alcohol dependence with 
early partial remission, and PTSD.  Dr. JM considered the 
veteran a very high suicide risk.

Received in March 1997 was a PTSD stressor statement from the 
veteran wherein he reported stressors of being beaten in 
service and having been caught in typhoons.

The veteran was hospitalized by VA during August 1997 at 
which time he was reported as under treatment for PTSD.  
Previous treatment was reported for a bipolar disorder.  The 
veteran related his stressors to beatings in service and 
having endured a typhoon on a boat in the China sea.

The veteran was hospitalized by VA during November and 
December 1997 for treatment of psychiatric symptomatology.  
It was reported that he had completed a six week PTSD 
rehabilitation program.  His Axis I diagnoses were PTSD, 
alcohol dependence, and bipolar disorder.

VA conducted a special psychiatric examination of the veteran 
in January 1998.  During the course of the examination the 
veteran reported that he was never in combat.  He related his 
stressors to beatings while on active duty and involvement in 
typhoons.

In a January 1998 letter on file JWD, MD, advised that the 
veteran had been under treatment for bipolar manic depression 
and chronic alcoholism.  Additional correspondence from Dr. 
JWD shows he had been treating the veteran since 1989 for 
manic depressive psychosis.  Additional treatment reports 
show the veteran was evaluated for binge drinking and 
substance abuse.

A February 1998 VA psychotherapy report shows the veteran was 
diagnosed with PTSD, and bipolar disorder by history.

In a June 2000 letter of record Dr. JRM identified himself as 
a staff psychiatrist at a private medical facility who had 
been attending to the veteran's treatment.  Dr. JRM advised 
that the veteran had been diagnosed with bipolar disorder 
with a recent depressed episode, alcohol abuse, and PTSD.  He 
noted that bipolar episodes had not occurred in the last two 
or more years, but depression had been persistent and lately 
intensifying.

Dr. JRM advised that he had not challenged the veteran's 
diagnosis of PTSD in view of the occurrence of chronic 
symptoms following certain events that sounded like 
behavioral trauma of extraordinary severity and to which most 
people are not exposed to in life.  Dr. JRM referred to being 
aboard a vessel in the Pacific during a typhoon.  The 
likelihood of perishing from the storm itself seemed 
imminent, but a motor vehicle aboard became unsecured and the 
veteran was in jeopardy of being smashed by such vehicle.  
Dr. JRM also reported the veteran had recounted a history of 
extraordinary terror and suffering trauma when he was on 
active duty.

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in June 2000.  A transcript of 
his testimony has been associated with the claims file.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim for PTSD 
requires (1) medical evidence of a current PTSD disability; 
(2) medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  
Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat.

The benefit of the doubt rule is applied to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999).  As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The Board reiterates the three requirements for a well-
grounded PTSD claim: (1) medical evidence of a current PTSD 
disability; (2) medical or lay evidence (presumed credible 
for these purposes) of an in-service stressor; and (3) 
medical evidence of a link between service and the current 
PTSD disability.  See Cohen, supra.

The probative evidence of record shows the veteran has been 
diagnosed with PTSD by both VA and non-VA medical health 
professionals.  The veteran has related a history of beatings 
in service and having been caught in typhoons as stressors 
precipitating his diagnosed PTSD.  A private medical 
professional has linked the current diagnosis of PTSD to the 
veteran's historical description of stressors.  Accordingly, 
in view of the fact that the requirements for a well-grounded 
claim of service connection for PTSD have been met, the Board 
must proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).  In this case the 
Board is inclined to defer further consideration of the 
matter of service connection for PTSD pending the completion 
of additional development that is discussed below in the 
remand portion of this decision.


ORDER

The veteran having submitted a well-grounded claim of 
entitlement to service connection for PTSD, the appeal is 
granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that whether the diagnosis with respect to 
PTSD linked to service is established would seem to require 
confirmation of alleged noncombat stressors as reported by 
the veteran and such evidence is not of record.  The Board 
notes that the veteran has mentioned the events he believes 
will support his claim and these are not linked to combat,  
Nonetheless, as the Board noted previously, a private 
psychiatrist has definitively linked the veteran's alleged 
beatings and enduring typhoons to the current diagnosis of 
PTSD.

The Board recognizes that corroboration of the noncombat 
stressors may not be a part of any official military record.  
See for example Cohen, 10 Vet. App. at 134 regarding the 
limitations of official record sources in corroborating 
claimed civilian incidents.  In claims such as the veteran's, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" cannot be provided by medical 
opinion based on post service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).

The special obligation in personal-assault cases to assist a 
claimant in producing corroborating evidence of an in-service 
stressor is unique to that type of claim and the above 
categorical statement recited in Cohen and Moreau, and other 
cases where they may have been echoed, is not operative in 
that limited situation.  Thus in the context of discussing 
PTSD diagnoses other than those arising from personal assault 
the general rule applied is that something more than medical 
nexus evidence is required to fulfill the requirement for 
credible supporting evidence and that an opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  See for example Patton v. West, 12 Vet. App. 272 
(1999).  Nor can the noncombat related stressor be 
established solely by the veteran's lay testimony.  Cohen, 10 
Vet. App. at 142.




Under the controlling regulation, there must be credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

In addition, the Court in Patton noted that evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  The Board notes that the 
private psychiatrist did not doubt the veteran's credibility 
and linked PTSD to the events described by the veteran.

With respect to service connection for a manic depressive or 
bipolar disorder, the Board notes the evidentiary record 
shows the veteran reported that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA) for his bipolar disorder.  The records utilized by the 
SSA in awarding the veteran disability benefits are not on 
file.  These records must be obtained and associated with the 
claims file.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991), and 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the claims of 
entitlement to service connection for PTSD and manic 
depressive disorder pending a remand of the case to the RO 
for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers who may have additional records 
referable to his treatment for all 
psychiatric symptomatology since service.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should contact the SSA and 
obtain from that agency the records 
pertinent to the veteran's claim as well 
as the records relied upon concerning 
that claim.  If records pertaining to 
such claim and medical evidence utilized 
in processing such claim are not 
available, that fact should be entered in 
the claims file.

3.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  He should be asked to 
recall anyone else who witnessed the 
claimed incidents and whether the 
incident recalled might have been 
reported to military authorities.

4.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and statements of 
record.  Then the RO should complete any 
additional development as provided in VA 
Manual M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

5.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines, supra.

6.  The RO should arrange for a VA 
examination of the veteran by a board 
composed of two psychiatrists who have 
not previously examined or treated him, 
if possible, to determine whether he has 
PTSD and/or bipolar disorder related to 
events in service.  The claims file and 
separate copies of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations, and the examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Prior to the examinations 
the RO is to inform the examiners of the 
results of its determination as to the 
existence of a stressor(s).  The 
examiners should conduct the examinations 
with consideration of the current 
criteria for PTSD.  The examination 
reports should include a detailed account 
of all pathology found to be present.

With regard to PTSD, the RO must specify 
for the examiners the stressor or 
stressors that it has determined is or 
are established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor(s) in 
service.

If a diagnosis of PTSD is appropriate, 
the examiners should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.

The examiners must also be asked to 
express opinions as to whether bipolar 
disorder is a consequence of the 
veteran's military service on any basis.  
The examiners must express an opinion as 
to whether any psychiatric disorder found 
on examination pre-existed service and if 
so, whether such psychiatric disorder(s) 
was or were aggravated as a consequence 
of service.  Any further diagnostic 
studies considered advisable to assist 
the examiners in formulating their 
conclusions should be conducted.

The examiners should also be requested to 
determine whether clarification of the 
veteran's diagnosis, if any, would be 
assisted by a period of hospitalization 
for observation and examination.  

If the examiners determine that a period 
of hospitalization is not required, they 
should so state.  Any opinions expressed 
by the examiners must be accompanied by a 
complete rationale.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for PTSD and manic 
depressive (bipolar) disorder.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required by the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



